Citation Nr: 0203552	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  94-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include insomnia due post-traumatic stress 
disorder. 

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to service connection for residuals of 
hepatitis. 

4.  Entitlement to service connection for a back disability, 
claimed as herniated nucleus pulposus. 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on verified active duty from October 1990 
to April 1991, with other periods of unverified duty. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran served in the Southwest Theater of Operations 
during the Persian Gulf War.

3.  Evidence of a verifiable stressor which would support a 
diagnosis of post-traumatic stress disorder has not been 
presented; the weight of the evidence indicates the veteran 
does not have post-traumatic stress disorder. 

4.  The medical evidence of record weighs against a 
conclusion that there is an etiologic relationship between an 
in-service back disorder, skin disorder or hepatitis and any 
current disability.  


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include insomnia due to 
post-traumatic stress disorder, was not incurred in or 
aggravated by service, and cannot be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 
3.309 (2001).

2.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2001). 

3.  It is not shown that the veteran has a current disability 
that is the result of in-service hepatitis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001).   

4.  A back disability, to include herniated nucleus pulposus, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at § 5102 and 5103.  The 
veteran was notified of the evidence required for a grant of 
his claims by rating decision, statement of the case, and 
multiple supplemental statements of the case, dated most 
recently in June 2001.  In addition, a June 2001 letter sent 
to the veteran by the RO contained a detailed discussion of 
the evidence necessary to support the veteran's claims.  The 
Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  The necessary evidence, to include 
the service medical records, VA clinical evidence dated 
through August 1999, Social Security Reports, and over 100 
translated private clinical reports, has been obtained by the 
RO, and there is no specific reference to any other pertinent 
records that need to be obtained.  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.  

II. Legal Criteria

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, including psychoses, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The elements required to establish service connection for 
post-traumatic stress disorder are 1) a current, clear 
medical diagnosis, which is presumed to include both the 
adequacy of the symptomatology and the sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

The provisions of 38 C.F.R. § 3.304(f) (2001) require medical 
evidence diagnosing post-traumatic stress disorder in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  



III. Analysis

Psychiatric disability 

In written contentions and oral testimony presented at a June 
1999 hearing, the veteran asserted that he suffers from a 
psychiatric disorder, to include post-traumatic stress 
disorder, as a result of service in the Southwest Theater of 
Operations during the Persian Gulf War.  The veteran's DD 
Form 214 confirms that he served in the Southwest Theater, 
but none of his awards or decorations are indicative of 
combat service, and the veteran himself testified that his 
wartime service did not involve combat, exposure to enemy 
fire, or contact with the enemy.  His Military Occupation 
Specialty was a "transport operator," and the veteran 
testified that he served as a truck driver during his two to 
three months of duty in the Persian Gulf.  

The veteran did testify that he was "close" to areas that 
were attacked with cannon and artillery shots.  He also 
described stress associated with having to wear gas masks 
during chemical attack warnings, and described having 
recurrent nightmares since he returned from the Persian Gulf 
of being stationed there again and coming close to death due 
to chemical attacks and other combat.  At times, the veteran 
claims these nightmares force him to lose most of his 
sleeping hours, and the nightmares are described as being so 
vivid and real that the veteran actually feels he is 
"living" through the moment.  The veteran's wife testified 
that within weeks of the veteran's return from the Persian 
Gulf, he would isolate himself in his room and would appear 
as if he were in his "own world."    

Turning to a summary of the pertinent evidence, the service 
medical records from the veteran's Persian Gulf service do 
not reflect treatment for a psychiatric disorder.  An October 
1990 service medical record reflects the veteran reporting 
that he visited a psychiatrist in 1978 for marital problems, 
but denying having any mental health problems at that time.  

The post-service evidence includes reports from treatment of 
the veteran at a VA mental hygiene clinic beginning in July 
1991 for nervousness, feelings of depression and insomnia.  
The diagnosis at that time was adjustment disorder. Reports 
from an April 1992 VA psychiatric examination show the 
veteran describing having insomnia, anxiety and restlessness 
since his return from the Persian Gulf.  The examination at 
that time was negative except for findings consistent with a 
"floating anxiety," and the impression on Axis I was again 
adjustment disorder.  Also of record is a report from a 
private psychiatrist dated in February 1993 indicating that 
he had interviewed the veteran nine times beginning in 
October 1991.  His diagnosis for the veteran on Axis I was 
"major depression-sole episode-moderate."  

Review of the additional evidence of record reflects various 
psychiatric diagnoses by private psychiatrists, such as 
"major recurrent depression with psychotic features" and 
"severe major depression."  Isolated private clinical 
reports reflect diagnoses of post-traumatic stress disorder.  
Treatment for the veteran's psychiatric problems includes 
medication.  Also of record are reports from group therapy, 
and a statement received in August 1999 from a social worker 
attached to the Ponce Vet Center indicated the veteran had 
been receiving psychiatric treatment since 1991 and that the 
veteran had been an "active" client at this facility since 
1996.  The social worker reported the veteran received 
individual and group therapy for treatment of anxiety, 
depression and poor self control.  The veteran was admitted 
to a VA hospital in February 1998 for inpatient psychiatric 
treatment, with a diagnosis on Axis I of "major depression 
recurrent episodes."  The reports from this hospitalization 
indicated that the veteran was admitted due to his being 
"cryful," and irritable, and to be suffering from feelings 
of worthlessness and hopelessness following his being unable 
to work due to a back injury sustained at his place of 
employment in 1997.   

In August 1999, the veteran was afforded a VA psychiatric 
examination, the reports from which indicated the claims file 
had been thoroughly reviewed.  The veteran described having 
disturbing dreams involving his killing people as if he were 
at war, but he admitted that he had no such experiences 
during his service in the Persian Gulf War.  The veteran 
indicated that what impacted him most prominently was his 
inability to work.  Upon examination, the veteran described 
no specific stressors associated with his duty in the Persian 
Gulf, and conceded that he was not involved in combat or 
exposed to the enemy.  The examiner referenced an evaluation 
at a "PCT Program" that concluded no post-traumatic stress 
disorder was found.  Following this examination, the 
diagnosis on Axis I was dysthymia, and the only stressors 
referenced on Axis IV were the veteran's back problems.  

Having reviewed the veteran's contentions in light of the 
evidence of record, the Board notes that, absent any 
independent supporting clinical evidence from a physician or 
other medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  As summarized above, the weight 
of the clinical evidence of record contradicts, rather than 
supports, the veteran's assertion that the stress of service 
resulted in current psychiatric disability, to include post-
traumatic stress disorder.  Instead, the weight of the 
evidence suggests that the predominate "stressor" is the 
fact that the veteran is not working due to a back injury 
sustained in 1998.  

The record does not contain any objective evidence indicating 
that the veteran's active duty included exposure to combat, 
nor does the veteran so contend.  There is otherwise no 
objective evidence of any other traumatic event productive of 
a stressor that would result in post-traumatic stress 
disorder.   In this regard and as indicated above, the 
veteran's military occupation specialty, including during his 
brief period of service in the Persian Gulf, was as a truck 
driver.  Moreover, none of the veteran's military awards or 
decorations reflect combat service. 

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993).  In adjudicating claims for 
VA benefits, the responsibility of the Board includes 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
piece of medical evidence over another.  See Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  While the record contains isolated 
private diagnoses of post-traumatic stress disorder, there is 
no indication that these diagnoses were based on a review of 
the actual clinical and military history.  The Board finds 
the probative weight of this private evidence to be overcome 
by the reports from the most recent VA psychiatric 
examination, which was based on a review of the entire claims 
file, and did not result in a diagnosis of post-traumatic 
stress disorder.  Id.   

In reaching the conclusion above, the Board notes that the 
veteran has not specifically alleged that his stressors are 
the result of being exposed to combat potentially harmful to 
himself, and that the principle stressors referenced by the 
veteran were being "near" areas that were attacked by the 
enemy and being frightened when he had to put on his gas 
masks during chemical attack warnings.  Theses assertions are 
not by themselves of sufficient probative value to warrant 
the conclusion that the veteran sustained a stressor during 
service sufficient to result in post-traumatic stress 
disorder, particularly given the weight of the "negative" 
medical evidence as described above.  In short, therefore, 
the Board must find the probative value of the "positive" 
evidence, represented by the veteran's contentions of record 
with regard to the claimed stressors and the isolated private 
diagnoses of post-traumatic stress disorder, to be overcome 
by that of the "negative," represented principally by the 
VA clinical evidence highlighted above which ruled out the 
presence of post-traumatic stress disorder.  The claim for 
service connection for a psychiatric disability, to include 
insomnia due post-traumatic stress disorder, must therefore 
be denied.  38 C.F.R. § 3.304(f); Gilbert, 1 Vet. App. at 49.

The Board notes parenthetically that the veteran has not 
contended that he has current psychiatric disability that is 
etiologically related to in-service psychiatric 
symptomatology, nor does the evidence of record demonstrate 
as such.  Moreover, the veteran has not contended that 
service connection is warranted for a psychotic disorder on a 
"presumptive" basis, and it is otherwise not demonstrated 
that a psychotic disorder was shown within one year of 
separation.  While the record does reflect treatment in a VA 
mental hygiene within a year of service, the diagnosis at 
that time was "adjustment disorder," and the reports from 
this treatment contain no evidence of a psychotic disorder.  
Accordingly, service connection for a psychiatric disorder 
cannot be granted on a "direct" or "presumptive" basis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Skin Disorder

The service medical records reflect treatment for skin rashes 
in several areas of this body, to include the inguinal area, 
chest and back.  The diagnoses during service included acne, 
dermatitis and pseudofolliculitis barbae.  

After service, a December 1991 VA outpatient treatment record 
reflects the veteran reporting a one-week history of a rash 
in the gluteal area and leg regions.  The physical 
examination at that time demonstrated erythematous macules in 
the lateral aspect of both thighs.  The assessment was rule 
out tinea cruris.  The veteran failed to report to the first 
VA dermatologic examination scheduled after service in April 
1992, and a general VA medical examination conducted at that 
showed no skin abnormalities.  Reference is made to a skin 
rash in the trunk, arm, arm pits, legs and genital area on a 
VA outpatient treatment record dated in March 1993, and the 
diagnosis at that time was dermatitis.  Additional VA 
outpatient treatment records dated in 1996 also reference 
treatment for a rash and itching in both shoulders, and a 
June 1998 Army health clinic report noted a rash in the waist 
and chest regions. However, none of the post-service clinical 
evidence of record contains findings or medical opinions 
demonstrating the existence of a current chronic skin 
disability that can be etiologically linked to service, and 
the veteran did not refer to a skin disability at his June 
1999 hearing.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  The above evidence, while reflecting 
treatment for skin problems during service and some post-
service treatment for skin rashes, does not contain any 
objective clinical evidence showing a chronic skin disability 
during service or linking a current skin disorder to in-
service symptomatology or pathology.  When weighed against 
this "negative" evidence, the veteran's assertion that he 
has a current skin disability that is etiologically linked to 
service is of minimal probative value.   Espiritu 2 Vet. App. 
at 492, 495 (1992).  Accordingly, the Board finds the 
"negative" evidence to outweigh the "positive," and that 
the claim for service connection for a skin disorder must be 
denied.  Gilbert, 1 Vet. App. at 49.

Hepatitis

The veteran was treated for hepatitis at a military facility 
in January 1979.  This condition resolved without sequelae, 
and no significant in-service residuals of hepatitis are 
shown thereafter.  An April 1992 VA examination noted no 
residuals of hepatitis, and the remaining clinical evidence 
of record contains no clinical evidence or opinions linking a 
current disability to the hepatitis that was treated in 1979.  
Moreover, the veteran made no reference to hepatitis at his 
June 1999 hearing.  As such, the Board concludes that the 
"positive" evidence is outweighed by the "negative," and 
that the claim for service connection for hepatitis must be 
denied.  Gilbert, 1 Vet. App. at 49.

Back 

The service medical records reflect treatment for back pain 
in July 1980, but do not reflect any evidence of a chronic 
back disability.  More specifically, the service medical 
records during the time of the veteran's Persian Gulf service 
do not reflect treatment for a back disability.  The veteran 
also did not refer to a back disability in his original claim 
for compensation filed in February 1992, nor did he refer to 
back pain upon VA examination in April 1992, and there were 
no physical findings pertaining to the back upon examination 
at that time.

The record does reflect a back injury sustained at the 
veteran's place of employment in March 1997, and the granting 
of Social Security benefits in part due to disability 
resulting from a back injury.  The evidence indicated that 
his injury was sustained while the veteran was shoveling, and 
an MRI accomplished after this injury demonstrated bulging at 
L5-S1.  At his June 1999 hearing, the veteran testified that 
he injured his back as a result of unloading cargo from his 
truck during his service in the Persian Gulf.  He testified, 
in essence, that the workplace back injury he sustained in 
March 1997 was "the same" as that sustained during service, 
thereby warranting service connection for a back disability.   

Given the negative service medical records and clear evidence 
that the veteran's current back disability was sustained as a 
result of a post-service industrial accident, the Board must 
find this "negative" objective evidence to be of higher 
probative value than the subjective "positive" evidence 
represented by the veteran's contentions and testimony, 
particularly given the fact that there is no objective 
clinical evidence of record demonstrating that the March 1997 
injury was essentially "the same" injury claimed to have 
been incurred during service.  As noted above, the veteran's 
assertions under these circumstances with regard to the 
etiologic relationship between a current back disability and 
service are not probative.  Espiritu 2 Vet. App. at 492, 495 
(1992).  In short, therefore, the Board must conclude that 
the "negative" evidence outweighs the "positive," and the 
claim for service connection for a back disability must be 
denied.  













	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric 
disability, to include insomnia due post-traumatic stress 
disorder, is denied. 

Entitlement to service connection for a skin disorder is 
denied. 

Entitlement to service connection for residuals of hepatitis 
is denied. 

Entitlement to service connection for a back disability, 
claimed as herniated nucleus pulposus, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

